Citation Nr: 0600742	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  01-03 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether the overpayment of death pension benefits in the 
original calculated amount of $6,406.00 and the amended 
calculated amount of $3,701.00 was properly created.

2.  Entitlement to waiver of recovery of overpayment of death 
pension benefits in the original calculated amount of 
$6,406.00 and the amended calculated amount of $3,701.00.   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1943 to February 
1946.  He died in November 1998.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision of the Committee 
on Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The Board notes that the appellant's May 2005 substantive 
appeal included a request for a Travel Board hearing.  
However, correspondence dated in October 2005 indicated that 
she was unable to attend the hearing scheduled for that month 
and that she wanted the appeal decided on the record.  The 
hearing request is considered withdrawn.   

Review of the claims folder reveals an application for burial 
benefits, apparently received in January 1999.  However, the 
claim folder discloses no specific adjudication of that 
claim.  It may be that this claim was fully considered, but 
it is not clear.  The matter is referred to the RO for any 
appropriate action, if needed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant has appealed both the creation and amount of 
the overpayment of death pension benefits and the denial of 
waiver of recovery of that overpayment.  See VAOPGCPREC 6-98; 
Schaper v. Derwinski, 1 Vet. App. 430 (1991).

With respect to the validity of the debt, the appellant and 
her representative argue that the RO failed to credit her 
with all of the veteran's final expenses and that doing so 
would reduce or possibly eliminate the debt.  In the June 
2005 VA Form 646, Statement of Accredited Representative in 
Appeal Case, the appellant's representative argued that the 
final total expense should be at least $4,742.65, 
representing the amount of the final bill from the funeral 
home.

The May 2005 statement of the case indicates that, even when 
considering payment of the veteran's final expenses and 
medical expenses for the relevant period, February 1999 to 
March 2000, the appellant's income exceeded the maximum 
annual pension rate.  The statement of the case lists the 
appellant's income as benefits from Social Security for 1999 
as $9,366.00 and the final expenses considered as $2,365.00, 
the amount claimed by the appellant as paid by her on her 
application for death pension benefits.  

The maximum annual pension rate for 1999 for a surviving 
spouse with no dependents is $5,884.00.    

However, review of the claims folder reveals a Social 
Security Benefit Statement indicating that the appellant's 
net benefits for 1999 totalled $9,005.00.  The statement of 
the case offers no explanation for the discrepancy between 
its income calculation and the statement from the Social 
Security Administration.  

In addition, in her application for burial benefits, the 
appellant listed total expenses of $5,365.00, which had been 
paid in full and paid completely by her.  Although it appears 
that it was submitted with the January 1999 application for 
death pension benefits, the application for burial benefits 
is not dated by the appellant or date-stamped by the RO.  In 
any event, VA regulation specifies that expenses of last 
illness and burial paid during the calendar year following 
that in which death occurred may be deducted from annual 
income for the relevant annualization period.  38 C.F.R. § 
3.272(h) (2005).  Therefore, if the appellant paid $5,365.00 
within the required period, the entire amount would be 
excluded from her income and would significantly impact any 
determination as to overpayment of death pension benefits.  

Based on the above discussion, the Board finds that a remand 
is required so that the RO may investigate the exact amount 
of final expenses paid by the appellant and to verify the 
appellant's actual income for the relevant time period.   
 
The Board defers any action on the waiver appeal pending 
completion of the action described below and readjudication 
of the issues on appeal by the RO and the Committee.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant 
and ask her to submit documentation 
showing payment of the veteran's final 
burial expenses in the amount of 
$5,365.00, the amount she claimed as paid 
by her on the application for burial 
expenses.  The documentation should 
reflect the amount and date paid.  

2.  After completing the above 
development, the RO should readjudicate 
the issue concerning the validity and 
amount of the overpayment of death 
pension benefits.  It should specifically 
state the basis for the determination of 
the appellant's income for the relevant 
time period and completely address the 
appellant's claims concerning the payment 
of the veteran's final expenses.  If the 
determination remains unfavorable, the RO 
should furnish the appellant and her 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.

3.  If necessary, the RO should then 
refer the claims folder to the Committee 
to readjudicate the issue of waiver of 
recovery of overpayment of death pension 
benefits.  If the disposition remains 
unfavorable, the Committee should furnish 
the appellant and her representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.     

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

